88 N.Y.2d 1035 (1996)
673 N.E.2d 1238
651 N.Y.S.2d 11
The People of the State of New York, Appellant,
v.
Donald Lowe, Respondent.
Court of Appeals of the State of New York.
Argued September 4, 1996.
Decided October 10, 1996.
Robert T. Johnson, District Attorney of Bronx County, Bronx (Lisa Ellen Mudd and Billie Manning of counsel), for appellant.
Elizabeth B. Emmons, New York City, and Daniel L. Greenberg for respondent.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK.
Order, insofar as appealed from, affirmed. We agree with the majority at the Appellate Division (214 AD2d 1) that there was insufficient evidence to sustain the conviction for criminally negligent homicide.